United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1500
                         ___________________________

                                  Danny Joe Connor

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                       CO 1 Box

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                               Submitted: June 9, 2016
                                Filed: June 29, 3016
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                       ____________

PER CURIAM.

       Missouri inmate Danny Connor appeals after his pro se 42 U.S.C. § 1983
action was dismissed without prejudice for failure to exhaust administrative remedies
and his motion seeking to amend his complaint was denied as futile.
       After careful review, we conclude that dismissal was improper. A liberal
construction of Connor’s allegations supports the conclusion that prison officials
thwarted him from taking advantage of the grievance process, which effectively made
the administrative remedies unavailable to him. See 42 U.S.C. § 1997e(a) (stating
that a prisoner must exhaust available administrative remedies before bringing an
action under § 1983); Ross v. Blake, No. 15-339, 2016 WL 3128839, at *8 (U.S.
June 6, 2016) (explaining that administrative remedies are not considered available
“when prison administrators thwart inmates from taking advantage of a grievance
process through machination, misrepresentation, or intimidation”); see also Erickson
v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (acknowledging that documents filed
pro se are to be liberally construed); King v. Iowa Dep’t of Corr., 598 F.3d 1051,
1052 (8th Cir.) (reviewing de novo a dismissal for failure to exhaust administrative
remedies), cert. denied, 562 U.S. 966 (2010).

       We agree, however, with the district court’s denial of the motion to amend.
See Bryant v. Medtronic, Inc. (In re Medtronic, Inc.), 623 F.3d 1200, 1208 (8th Cir.
2010) (“We review denial of leave to amend for an abuse of discretion, but the legal
conclusions underlying a determination of futility are reviewed de novo.”); Ashcroft
v. Iqbal, 556 U.S. 662, 677 (2009) (discussing pleading requirements and noting that
“each Government official, his or her title notwithstanding, is only liable for his or
her own misconduct”); Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981) (“Section 1983
will not support a claim based on a respondeat superior theory of liability.”).


       We vacate the dismissal, affirm the denial of the motion to amend, and remand
the case for further proceedings. We also grant Connor’s pending motion for leave
to appeal in forma pauperis and deny his motion for appointment of counsel.
                        ______________________________




                                         -2-